               Case 2:18-cv-01823-RSL Document 184
                                               185 Filed 06/19/20
                                                         07/07/20 Page 3
                                                                       1 of 3
                                                                            1



  1

  2

  3

  4
                              UNITED STATES DISTRICT COURT
  5                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

  6

  7
    RANDIE SIDLINGER AND WILLIAM
  8 SIDLINGER,                                        CASE NO. C18-1823RSL

  9                        Plaintiffs,
                                                      ORDER ON STIPULATION OF DISMISSAL
10            v.                                      WITHOUT PREJUDICE

11 BIOMET ORTHOPEDICS, LLC; BIOMET
   U.S. RECONSTRUCTION, LLC; BIOMET
12 MANUFACTURING CORP.; BIOMET, INC.,

13                         Defendants.

14

15            THE COURT, having reviewed the Stipulation of Dismissal Without Prejudice filed by

16 Randie Sidlinger and William Sidlinger (“Plaintiffs”), and defendants, Biomet Orthopedics,
17 LLC, Biomet, Inc., Biomet Manufacturing Corp., and Biomet U.S. Reconstruction, LLC

18 (“Defendants”), and being fully advised in the premises thereof, hereby ORDERS that the case is

19 dismissed without prejudice. Each party shall bear its own costs and attorneys’ fees.

20

21            DONE THIS 7th day of July, 2020.

22                                               BY THE COURT:

23
                                                 __________________________________
24                                               THE HONORABLE ROBERT S    S. LASNIK
                                                 UNITED STATES DISTRICT COURT JUDGE
25

26



00585264;V1
